Citation Nr: 1033544	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  06-26 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a temporary total evaluation due to hospital 
treatment in excess of 21 days, from April 2, 2003 to April 23, 
2003, for a service-connected disability.

2.  Entitlement to an evaluation in excess of 20 percent for post 
operative medial meniscectomy of the right knee.

3.  Entitlement to service connection for a left knee disorder.

4.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for trench foot.

5.  Entitlement to an evaluation in excess of 10 percent for the 
service-connected gastritis.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to November 
1985. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2005 and February 2007 rating decisions 
issued by the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the courts are applicable to this 
appeal.  

The Veteran's claims for a temporary total evaluation due to 
hospital treatment in excess of 21 days for a service-connected 
disability; increased rating for the service-connected post 
operative medial meniscectomy of the right knee; service 
connection for a left knee disorder; and whether new and material 
evidence has been received to reopen a claim for service 
connection for trench foot were addressed in the February 2005 
rating decision.  The veteran filed his Notice of Disagreement 
(NOD) with regard to the claims in April 2005.  A Statement of 
the Case (SOC) was issued in May 2006.  The Veteran submitted a 
substantive appeal in August 2006.  

Subsequently, the Veteran submitted copies of private facility 
treatment records documenting treatment he received for his 
various disorders; however, the RO did not issue a Supplemental 
Statement of the Case (SSOC) regarding this additional evidence.  
The Veteran did not waive consideration of this evidence by the 
RO.  Under 38 C.F.R. § 19.31 (2009), it is incumbent upon the 
agency of original jurisdiction, here the RO, to issue a SSOC 
following its receipt of additional and pertinent evidence.  The 
Board has preliminarily reviewed these records and finds that 
they are of such significance that they would need to be 
considered in the disposition of the Veteran's claims for 
temporary total evaluation due to hospital treatment in excess of 
21 days for a service-connected disability; increased rating for 
the service-connected post operative medial meniscectomy of the 
right knee; service connection for a left knee disorder; and 
whether new and material evidence has been received to reopen a 
claim for service connection for trench foot.  The absence of an 
SSOC constitutes a procedural error requiring a remand to the 
RO.  See 38 C.F.R. § 19.9 (2009).

With regard to the Veteran's claim for an increased rating for 
the service-connected gastritis, the Board notes that in May 2007 
the Veteran submitted a timely NOD with the February 2007 rating 
decision denial of an increased rating for the gastritis.  It 
does not appear that a SOC has been issued regarding this issue.  
As indicated in Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999), on remand, the RO should address this issue.  See also 38 
C.F.R. § 19.26 (2009).

Finally, the Board notes that the Veteran's essential contention 
pertaining to the right knee disability is that his right knee 
disability degree of impairment is more severe than the assigned 
20 percent rating contemplates.  The Veteran contends that he 
injured his left knee in the same accident in service that caused 
the right knee disability; or at the very least, his left knee 
disorder is the result of overuse and overcompensation for the 
right knee disability.  Given these contentions, in light of the 
fact that the Veteran was last afforded a VA examination 
addressing his knee disorders in June 2004, the Board finds that 
a more contemporaneous VA examination is necessary.  See 
VAOPGCPREC 11-95 (April 7, 1995) (the Board is required to remand 
a case back to the RO for a new examination when the claimant 
asserts that the disability in question has worsened since the 
last examination).  Thus, a new examination to determine the 
current severity of the Veteran's right knee disability and 
etiology of the claimed left knee disorder is in order.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009), the 
need for additional evidence regarding his 
claims.  This letter should reflect all 
appropriate legal guidance.  See e.g., 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); see also Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

2.  The RO should issue a Statement of the 
Case concerning the issue of entitlement to 
a rating in excess of 10 percent for the 
service-connected gastritis.  The Veteran 
should be advised of the time period within 
which to perfect his appeal.  38 C.F.R. § 
20.302(b) (2009).

3.  The RO should contact the Veteran and 
obtain the names and addresses, and 
approximate dates of recent treatment of 
all medical care providers, VA and non-VA 
that treat him for his bilateral knee, 
feet, and gastritis disorders.  After he 
has signed the appropriate releases, those 
records not already on file should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the claims folder.  
If the RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  He and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.  Translations into English of all 
non-English documents is to be 
accomplished.  

4.  After the foregoing development has 
been completed, the Veteran should be 
scheduled for a VA joint examination to 
evaluate the current severity of his right 
knee disability as well as determine the 
etiology of his claimed left knee disorder.  
The entire claims folder must be made 
available to the physician for review in 
conjunction with the examination and should 
be so documented in the examination report.  
All tests and studies that the physician 
deems necessary should be performed.  The 
examination must be conducted following the 
protocol in VA's Disability Examination 
Worksheet for VA Joint (knees) 
Examinations, revised April 20, 2009.  The 
physician should provide an accurate and 
fully descriptive assessment of the 
Veteran's right knee disability.  Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner should opine as to whether any 
such current left knee disorder at least 
as likely as not (e.g., a 50 percent or 
greater likelihood) had its onset in 
service or is otherwise etiologically 
related to his period of service.  If the 
examiner opines that the question cannot be 
resolved without resorting to speculation, 
then a detailed medical explanation as to 
why this is so (why is the causation 
unknowable?), must be provided.

The physician should include a complete 
rationale for the findings and opinions 
expressed.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claims.

6.  After consideration of all the evidence 
added to the claim file since the May 23, 
2006 SOC, the Veteran's claims for 
temporary total evaluation due to hospital 
treatment in excess of 21 days for a 
service-connected disability; increased 
rating for the service-connected post 
operative medial meniscectomy of the right 
knee; service connection for a left knee 
disorder; and whether new and material 
evidence has been received to reopen a 
claim for service connection for trench 
foot should be readjudicated.  If the 
determinations remain unfavorable to the 
Veteran, he and his representative should 
be furnished with a SSOC, and should be 
given an opportunity to respond.

Then, as indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The Veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


